Citation Nr: 1201912	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right lower extremity disability, to include as manifested by numbness and tarsal tunnel syndrome, and to include as secondary to a service-connected back disability. 

2.  Entitlement to service connection for left lower extremity disability (other than left fifth toe peripheral neuropathy), to include as manifested by numbness and tarsal tunnel syndrome, and to include as secondary to a service-connected back disability. 

3.  Entitlement to an evaluation in excess of 30 percent for a T12 compression fracture with thoracic spine degenerative disc disease, prior to November 26, 2003.

4.  Entitlement to an evaluation in excess of 40 percent for a T12 compression fracture with thoracic spine degenerative disc disease, from November 26, 2003.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) from February 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  The February 2004 rating decision confirmed and continued a 30 percent rating for the service-connected back disability.  The February 2005 rating decision denied the Veteran's claim for entitlement to service connection for bilateral lower extremity numbness, and increased the evaluation for the Veteran's service-connected back disability from 30 percent disabling to 40 percent disabling, effective November 26, 2003.

Based on a review of the claims file, the Board has recharactherized the issue of entitlement to service connection for bilateral leg disability to reflect two separate issues (one for each leg). 

These matters were previously before the Board in March 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the March 2010 Board remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The  issue of entitlement to service connection for depression as secondary to a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See November 2011 informal hearing presentation, pages 2-3.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right lower extremity disability, to include as manifested by numbness and tarsal tunnel syndrome, and to include as secondary to a service-connected back disability, entitlement to an evaluation in excess of 30 percent for a T12 compression fracture with thoracic spine degenerative disc disease, prior to November 26, 2003, and entitlement to an evaluation in excess of 40 percent for a T12 compression fracture with thoracic spine degenerative disc disease, from November 26, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent credible clinical evidence of record reflects that the Veteran does not have a left lower extremity disability (other than left fifth toe peripheral neuropathy) for VA purposes.


CONCLUSION OF LAW

A left lower extremity disability (other than left fifth toe peripheral neuropathy) was not incurred in, or aggravated by, active service, or proximately due to, the result of, or aggravated by, service-connected disability.  38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in October 2004, the Veteran was informed of what evidence was required to substantiate the claim for service connection for numbness of the lower extremities secondary to a back condition, and of his and VA's respective duties for obtaining evidence.  The notice was defective in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of notice of the criteria for an effective date and disability rating was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  

In addition, the October 2004 VA notice did not inform the Veteran of the criteria to substantiate his claim on a direct incurrence basis.  The Board finds that the Veteran has not been prejudiced by this VCAA notice defect, as the evidence reflects that he had actual notice of the criteria.  He was provided notice of the criteria in the February 2006 statement of the case.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Finally, the Board notes that the Veteran has been represented by an accredited representative during his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Social Security Administration (SSA) records, some Veteran's service treatment records (STRs), and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim for which VA has a further duty to attempt to obtain.

The Board acknowledges that the claims file appears to be incomplete with regard to the Veteran's STRS.  In its March 2010 remand, the Board directed that the Veteran be informed that his STRs, including as dated from July 27, 1984 through September 23, 1986, cannot be located, with the exception of reports of medical history and clinical examination on July 27, 1984.  In September 2010, the Veteran was notified of the absence of such records, and a July 2010 VA formal finding of unavailability is associated with the claims file.  

In 2010, the Veteran was scheduled for a VA examination to determine whether he had a left lower extremity disability, and if so, its etiology.  The Veteran failed to report to the examination.  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to report.  Neither has provided an indication or evidence that the Veteran would be willing to report for another examination; thus, the Board finds it need not afford the Veteran another opportunity.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a left lower extremity disability.  The first element of a claim for service connection is that there must be evidence of a current disability.  

A November 2004 VA neurological examination report reflects that upon clinical examination there was no finding of sensory deficiency in the lower extremities.  

A February 2005 VA medical record reflects normal sensory examination of the lower extremities.  The report states that motor nerve conduction studies (MNCS) revealed that the left tibial nerve recorded over the abductor hallucis brevis showed normal latency, amplitude and conduction velocity.  Sensory nerve conduction studies (SNCS) revealed bilateral sural nerves showed normal latencies, amplitudes and conduction velocities.  The report is positive for mild tarsal tunnel syndrome of the right extremity.  The report is negative for any finding of a left lower extremity disability. 

Private correspondence dated in March 2006 by Dr. S.A. states that "[the Veteran's] lower extremity pain may be due to his low back disease."

Private medical correspondence received by the Board in May 2006 reflects the opinion of the Veteran's physician that the Veteran "has chronic back pain for 20 years, now his lower extremities are getting numb.  I believe his back problems which include disc prolapse is causing numbness in his legs."  

The claims file includes a VA opinion dated in July 2006 regarding the numbness in the Veteran's lower extremities.  The opinion notes that an EMG revealed right tibial neuropathy.  The opinion is negative for any disability of the left lower extremity.  

In 2010, the Veteran was scheduled for a VA examination to determine whether he had a left lower extremity disability, and if so, its etiology.  The Veteran failed to report to the examination.  38 C.F.R. § 3.655 states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board notes that numbness or pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Although the Veteran has reported numbness, the evidence of record does not reflect that the Veteran has current left lower extremity disability, other than his service-connected left fifth toe.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a left lower extremity disability (other than left fifth toe peripheral neuropathy) is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for left lower extremity disability (other than left fifth toe peripheral neuropathy), to include as manifested by numbness and tarsal tunnel syndrome, and to include as secondary to a service-connected back disability, is denied. 



REMAND

Right lower extremity disability 

In its March 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran had a current bilateral lower extremity, and if so, whether it is at least as likely as not etiologically related to service, to include the wearing of boots, and whether any such disability is chronically aggravated by his service-connected back disability.  The Veteran was scheduled for a VA examination, to which he failed to report.  There is no evidence that the Veteran had good cause for failing to report.  The Board finds; however, that the evidence of record reflects that the Veteran has a right lower extremity disability.  

A July 2006 VA medical record reflects that an EMG showed a right tibial neuropathy consistent with mild tarsal tunnel syndrome due to the narrowing of the bones in a part of the ankle.  Even though the Veteran failed to report for an examination, the Board finds that a supplemental opinion should be obtained based on the evidence of record.  Specifically, the examiner should opine, if possible, whether it is as likely as not that the Veteran's right mild tarsal tunnel syndrome is causally related to active service, to include wearing boots, and/or whether it is chronically aggravated by his service-connected spine disability.  

Rating for a T12 compression fracture with thoracic spine degenerative disc disease, prior to and from November 26, 2003

The Veteran is service connected for a T12 compression fracture with thoracic spine degenerative disc disease, evaluated as 20 percent disabling prior to April 5, 1989, and as 30 percent disabling from April 5, 1989 through November 25, 2003.  In a statement dated in November 2003, the Veteran requested an increased evaluation.  As the Veteran's claim was received by VA on November 26, 2003, the rating period on appeal is from November 25, 2002, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that time.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.  By a rating decision, dated in February 2005, the RO granted the Veteran a disability evaluation of 40 percent effective from November 26, 2003.  

The claims file includes VA records dated prior to 1994 and from February 2004.  A statement by the Veteran, dated in November 2003, reflects that he was scheduled for a December 1, 2003 appointment at the Minneapolis VA medical center (VAMC).  In a March 2004 statement, the Veteran stated that "all of my records are with the VA."  The Board notes that in its March 2010 remand, it directed that the RO attempt to obtain the Veteran's authorization for clinical records from May 2003 and VA records from January 2006.  However, because the rating period on appeal is from November 2002, the Board finds that the RO should attempt to obtain all pertinent records, if any, from November 2002 to present.

In addition, as the claim is being remanded for additional development, the Veteran should be afforded another opportunity for a VA examination to determine the extent of his current T12 compression fracture with thoracic spine degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back disability from November 2002, and for his right lower extremity, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  The AOJ should attempt to obtain all identified pertinent medical records, to include VA records from November 2002 to present, not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected T12 compression fracture with thoracic spine degenerative disc disease.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial. See 38 C.F.R. § 3.655 (2011).  

3.  Forward the Veteran's claims folder to the July 2006 VA examiner, or an appropriate clinician, to provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's right tibial neuropathy consistent with mild tarsal tunnel syndrome is causally related to service, to include wearing boots, and/or whether it is at least as likely as not that such a disability is chronically aggravated by the Veteran's service-connected disabilities. 

Any opinion expressed should be accompanied by a complete rationale.  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If, and only if, the July 2006 clinician is unable to provide an opinion without a VA examination, schedule the Veteran for such an examination.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The Veteran should be advised that failure to appear for an examination, if one is scheduled, as requested, and without good cause, could adversely affect his claims, to include denial.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for right lower extremity disability, and entitlement to an evaluation in excess of 30 percent for a T12 compression fracture with thoracic spine degenerative disc disease, prior to November 26, 2003, and in excess of 40 percent from November 26, 2003.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


